Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2016

                                     No. 04-16-00487-CV

                         IN THE INTEREST OF J.J.C., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01162
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due October 10, 2016. Appellant has filed a motion asking for a
nine-day extension of time in which to file his brief. After review, we GRANT appellant’s
motion and ORDER appellant to file his brief in this court on or before October 19, 2016.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court